OFFICE   OF THE ATTORNEY GENERAL    OF -
                                    AUSTIN
. a-Q.-
  --


          Iionwublo R. I). Os%lt
          County Attorney
          W.lbarger Gouatg
          Vernon, n?xEl
          Rear Slrr




               Lois on the fm



                                               g this privl-
                                           PX of the.52 oun ee-

                                   a shorlff of xo:m county In
                                    or axtondad the prlvhlogc




                    %lox tioa:  ‘GlodLdIt be necessary that tho
               Conm~Qsioners Court pmt him a leave of abncncc,
               that lx the oomm3sionci?s oourt of his couoty?
Ronorablc R. D. Cstglt,    page 2


       DO Caid COIZI!~LSX~D~~~O C&Pt htiv, tbE Wthority
       to want such Xesvc? And LP not, by what au-.
       thoritg would he be ent2tled to take this J.ca-+s
       upon?
             %u;d he be entitled ‘to his roguler salary
       during the time he was receiving euc!~ tra4-@.Sng?’
             No quota from 11 Texas JurPeprud.encc, pageo 553-
4-5,   as follows I
             “Counties, beIn coLQonen:nt,   parts OS the
       @t8ta, havo no poue?? or duties except thoso vhich
       are .clearZLy set fOrth and defined ii1 the C0113*5.-
       tution and statutes.     ‘in0 statute3 havo~clearly   .
       defined t’ne Dolb’ere, prcscrIbed ths duties, and
       imDosed the liabilities     of the cor;nissionars’
       oouxts, the medium throu$c which the different
       oountios act, and from theeo statutes must coma
       all the euthority vested lu the counties. “ . .
            “Ca~03i0n~Or3~ courts are courts of U&t-
     ed jurisdilotion,  in that their authority extends
     only to matters pertainln;: ~to the general vel-
     fnrc of their rcspect%ye counties end that said
     porrms exe only those expressly or impliedly
     conferred upon them by la&, that ia, by the
     Const;Ltution and .atatutea of the state.”
                                                      .
           lie, hnve b&u urinbls to Pind any statute requiring
the sheriff to get permIssion from the co~%ssioners~      court.
In OPW? to go outside his county or outoide or” Texa,s.

           In. Opinion. No. O-2333 110hold that the bohxL33ion-
orx~ court of Lsm&rCounty, Texas, had ‘no authority to grant
a Leave of absence to the county attorney to enter the U.S.
Army. m~ls opiaion also ccf’orrcd to opinion HO. o-3M8 of
this department r?h.?.chheld that the commIs:!loners~ court
could not deitlaro a vacancy in the office of county attorney
ca tho aut!lority to doc2are a vacancy.~~ould be ti the Ma-
trict Cowt,    citing Iistilton v., fling, 206 S.W. 953, and
that the county attorney was entitled to hfs enlary during
the tom of his oEfioo or. until a vacmcy vas estnblisiled~
Ve enclose hercvith a copy of Opinion Xo. 0-253j for your
inrormation,                ‘.,          :


                                       *
           ,
~onorab2e R, D. OsvaX., pag? 3


             xi; ia our opinion that, under the fRGt9       at&cd, the ‘_
aOrZ~iSsi01~?J?8’  co-mt has no authority to gmnt a loave ‘or
obscixe to the ahcriff for the pwpo&           s;t,atcd or any other
pw?po8es. Rowever, tf the ahmiff desires tdgo he my GO
 on hi.0 own volition a5 he needs no pcrlalaJioli      frorj the cm-
‘ini~eloncrs~ court.    As long as he Ls cheriff he w%U be cn-
tLt;lcd to PeGc2iVe 113.5 8Utary.  Of C0?2?250, .hoWeV~r, the, GOZl-
mlesionem~ oourt vould not be autho,nleod to oxpmd county
fund8 for the pnywnt of the shm!.Cf~s oxpenaas Zn or goins
to and frm the rrchool in k?ashin~Zoq as seem uou2d not bs
on county ~busfnaa~ but purely 0;1 the ohcriff*s          o?m p&vale
busincsa;
                     ’.
                ,’




UJP:db
Enclo.oquPe